PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,392,357
Issue Date:    Jul 12, 2016
Application No. 13/108,057
Filing or 371(c) Date: 16 May 2011
Attorney Docket No.   
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.182 for expedited processing.  This is also a decision in response to the petition to accept unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), both petitions were filed March 16, 2022. 

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.378(b) is GRANTED.

Petition for expedited consideration

Petitioner has filed a request to receive expedited consideration for the petition to accept payment of the maintenance fee in an expired patent under 37 CFR 1.378(b). Petitioner has provided the appropriate fee of $210, as required under 37 CFR 1.17(f).  Accordingly, the petition under 37 CFR 1.378(b) has received expedited consideration.  

Petition for delayed payment of a maintenance fee

This patent expired on July 13, 2020, for failure to pay the 3.5 year maintenance fee. The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.  

Petitioner has appointed a representative to conduct all business before the U.S. Patent and Trademark Office (Office).  The Office will not engage in dual correspondence with petitioner and petitioner’s representative.  Accordingly, petitioner must conduct all future correspondence with this Office through the representative of record.  If petitioner no longer wishes to be represented by the representative of record, then a revocation of the power of attorney or patent agent should be submitted.  

A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6735.

The patent file is being forwarded to Files Repository.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET



Cc:	J. CRAIG OXFORD
	1205 BELLE MEADE BLVD., 
	NASHVILLE, TN 37205